Title: Oath of Allegiance Signed by Citizens of Albemarle County, [1777]
From: Inhabitants of Albemarle County
To: 



[1777]

We whos names are hereunto subscribed do swear that we renounce and refuse all Allegiance to George the third King of Great Britain, his heirs and successors and that I will be faithfull and bear True Allegiance to the commonwealth of Virginia as a free and independent state, and that I will not at any [time] do or cause to be done, any matter or thing that will be prejudicial or injurious to the freedom and independence thereof as declared by congress and also that we will discover and make known to some one justice of the peace for the said state all treasons or traiterous conspiracies which we now or hereafter shall know to be formed against this or any of the united states of AmericaSo help me God.


George Gilmer
Th: Jefferson
Saml. Bowcock


James Quarles
Jno Harvie
Dd. Morris


Wm: Lewis
John Coles
John Wallace


Richd: Anderson
James Marks
Matt: Maury


Peter Marks
John Harris
Mask Leak


James Bridget
John Jouett
Robert Cobbs


John Feilder
Nichs. Lewis
Thos. Gouch


George Norvill
Ben Harris
Jams. Woods


Nathl: Haggard
Saml. Dedman
Js. Reid


Henry Mullins
Jas. Hopkins
Ben: Lacy


Tucker Woodson
C. Sims
Wm. Tandy Senr


Isaac Davis
James Kerr
John Reid


Saml. Taliaferro
Michl. Wallace
Jos. Holt


John Day
Randolph Jefferson
Wm. Law: Benge


Mica: Chiles
Jos. Hail
Ben: Jordan


Richd. Harper
David Allen
J. Henderson Jr.


Wm. Barton
Charles Kerr
Wm. Barksdale


John Grier
Benj. Henderson
Thos. Thorpe



Js. Wm. Crosthwait
Thos. Overton
Hen: Copeland


R Dixon
Thos. Martin Junr
Richd Goldsby


J Marshall
John Wilkinson
Heron Gains


Dan. Coleman
Ben. Dod Wheeler
John Prince


Wm. Wingfeild
Peter Jackson
Castle: Harper Jr.


Chrs: Wingfeild
Henry Herd
Danl. Coleman


Wm. Leak
John Jouett Jr
Wm. Wingfeild


Mar: Haggard
Isaac Davis Junr
Chs. Wingfeild


Pet: Balieu
Philip Mazzei
Wm. Leak


Thos. West
George Sanders
Martin Haggard


Wm. Anderson
Richd. Gaines
Pet. Balieu


Ths. Anderson
Wm. Briscoe
Thos. Fantrees


Joseph Neilson
Wm. Carrill
Js. Mcmannus


Wm. Colvard
Robt. Sharpe Senr
Saml. Ray


Wm. Fossetts
Robt. Sharpe Junr.
Ab. Eads


E. Moore
Chs. Lewis Junr
John Fantrees


Wm. Haines
David Gallasby
Wm Sorrow


Ed: Butler
Isham Lewis
Willm. Fry


R: Davenport Junr
Henry Ford
Chs. Goodman


Wm. Irvin V. D. M
Wm. Sandage
Jos. Lamb.


Jason Bowcock
Wm. Chinault
Jo. Bailey


Henry Shelton
Thos. Musick
Rowland Horselee


Js. Minor
Saml. Huckstep
Richd. Harvie


Andr: Bryan
Jacob Oglesby
Alexr. McKenzie


John Fitzpatrick
John Wood  128
Robt Thompson Jr.


John Stockton
Thos: Collins
John Kearby  180


Josiah Wood
Arthur Graham.
John Black


Wittle Flannagan
Thos. Morgan
Wm. Pilson


Peter Forgarson
Chs. Hudson
Robt. Pilson


Nathl. Mcalester
Wm. Jeffers
Js. Epperson


John Henderson Jr
Richd. Scott.
John Lott


John Lewis Senr
Bernice Brown
Rhcd. Sharp


W. Langford
Wm. Statham
Robt. Burrus


Petr. Burrus
Stephen Hughs Jr.
Hen. Randolph


John Tandy
Horslee Goodman
Wm. Mcgehie


Richd. Goodall
Willm: Shelton
Saml Karr


Spencer Norvil
Lity. Sullevan
Saml Mccord


Orlando Jones
Castn. Harper Sr:
Wm. Karr


Nat: Morris
John Nukeham
Wm. Ramsay


Wm. Michie
Saml. Benge
David Nemo


Ths. Craig
Richd. Carter
Wm. Reynolds


John McColloch
Jo: Wingfeild
Richd Watson


Chs. Lil. Lewis
Hen: Harper
Thad. Reynolds


Wm. Johnson
Nichs. Hamner
Danl. Reynolds


Zacha. Mills
Jos. Terril
Frs. Browning


John Thomas
Danl. Goldsby
Wm. Rannald


Wm Hopkins
Richd. Davenport
Ab. Gollan


Clough Shelton
Chs. Tucker
Wm Cleavland


Saml Woodson
Wm Hickcock
Jas. Bird



Wm. Ballard
Francis Hoges
                his  


Ths. Jameson
X
                 John  X Kerbie Junr


Geo. Mann
his mark
                mark  


Danl. Millar  207
Fran: Taliaferro
21 Apl 1779


